DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-26 are objected to because of the following informalities:  The applicant has deleted instant claims 1-6 and added the new independent claim 7.  However, it appears the applicant has not renumbers the claim dependencies on those claims which were dependent upon the original claim set of 1-6.  It is unclear how the dependency should be considered and below is a best attempt at addressing this issue.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 9605236 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant’s instant claims require the same list of constituents which are more broadly defined as they do not require the weight percent ranges found in the ‘236 patent.  Such broadening of ranges would be considered an obvious variation of those claims previously allowed.
Claims 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10011809 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant’s instant claims require the same list of constituents which are more broadly defined as they do not require the weight percent ranges found  allowed.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 10793811 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant’s instant claims require the same list of constituents which are more broadly defined as they do not require the weight percent ranges found in the ‘811 patent.  Such broadening of ranges would be considered an obvious variation of those claims previously allowed.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under U.S.C. 103 as being rendered obvious by Silvernail; Carter et al. US 20130045909 A1.

Silvernail teaches high alkaline warewash detergents for controlling hard water scale.  Silvernail teaches the use of polyacrylic acids and alkalinity sources (see abstract and title).

In paragraph 11, Silvernail teaches the compositions containing 1-75% by weight of an alkalinity source (this corresponds to the applicant alkalinity source), 0.5%-10% by weight of a homopolymer of acrylic acid (this polymer corresponds to the applicant’s claimed water conditioning polymer).  

In paragraph 27, Silvernail teaches that surfactants are optional and not required by the composition.

In paragraph 29, Silvernail teaches the use of silicates as a secondary alkalinity source.  And in paragraph 17, the pH is taught to be as low as about 10.  And concerning the non-caustic limitation, Silvernail does not require caustics as the primary alkalinity source and teaches a variety of non-caustic alkaline agents suitable for their invention including the use of carbonates (see paragraph 16).

Silvernail further teaches the use of “Builders or Water Conditioners” starting in paragraph 30.  These builders can also be chelating or sequestering agents (par 30) and teaches their use in amounts between 

Silvernail teaches useful aminocarboxylic acids including the use of methylglycinediacetic acid and phosphonates including phosphonobutanes (see paragraphs 30-33).  It should be noted that in an alkaline condition such as those described by Silvernail, aminocarboxylic acids would be neutralized to form aminocarboxylates.

Concerning the water-conditioning polymer, Silvernail teaches the use of polyacrylates in amounts from 0.5-10% of the composition (see paragraphs 11 and 34).

Silvernail fails to teach the aminocarboxylate is a “threshold agent.”  Although Silvernail does not teach the intended use of the aminocarboxylate, Silvernail does teach the aminocarboxylate to be for water-conditioning.  On pages 6-7 of the instant specification, the applicant defines "threshold agent" to mean compounds that inhibit crystallization of water hardness ions.  Silvernail teaches aminocarboxylates to be water-conditioning agents and states “chelating agent is a molecule capable of coordinating the metal ions commonly found in natural water to precent metal ions from interfering with the actions of the other detersive ingredients of a cleaning composition.” It would have been obvious to use the aminocarboxylates taught by Silvernail to function as a "threshold agent" as defined in the instant claims.  As both “threshold agents” and “water-conditioning agents” function to coordinate with metal ions.



Concerning the newly added negative limitations, although they remain unclear, the compositions of Silvernail require the same alkaline components as the instant claims, notably the use of silicates and metasilicates.  As Silvernail teaches these limitations the negative limitations would be met unless shown otherwise.

Claims 7-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under U.S.C. 103 as being rendered obvious by Smith; Kim R. et al. US 20080274930 A1.

Smith teaches warewashing composition including a cleaning agent such as a surfactant, an alkaline source yield a pH of 8 or above, and corrosion inhibitors (see abstract).  Although Smith teaches the compositions contain surfactants, Smith also teaches the optional use of cleaning agents and surfactants.  For example in paragraph 54 Smith uses the phrase “The composition can include at least one cleaning agent which can be a surfactant.”  Thus neither the cleaning agent is required nor is it required that the cleaning agent is a surfactant.

Concerning the limitation of "caustic-free," Smith teaches various suitable pH modifiers including the use of non-caustic pH modifiers such as carbonates and alkanolamines (see paragraph 52).



Concerning the pH of the composition, Smith teaches a pH range of between about 8 to about 12 (see paragraph 51).

Smith teaches the use of polycarboxylates and polycarboxylic acids including the use of methylglycinediacetic acid (see paragraph 76).  Smith also teaches the use of phosphonates including the  use of 2-phophonobutane-1,2,4-tricarboxylic acid (see paragraph 70 and 72).

Smith also teaches the use of water-conditioning polymers including the use of polycarboxylates such as polyacrylic acid (see paragraphs 67 and 68).

Smith fails to exemplify compositions containing each and every ingredient required by the instant claims.  Although not exemplified Smith teaches functional equivalence of each of the claimed ingredients.  Thus it would have been obvious to substitute in whole or in part the claimed ingredients to obtain the instant invention.  Such substitutions are routine.

Concerning the newly added negative limitations, although they remain unclear, the compositions of Smith require the same alkaline components as the instant claims, notably the use of silicates and metasilicates.  As Smith teaches these limitations the negative limitations would be met unless shown otherwise.

s 7-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under U.S.C. 103 as being rendered obvious by Olson; Erik C. et al. US 20130252871 A1.

Olson teaches warewashing composition for use in automatic dishwashing machines containing a cleaning agent, a corrosion inhibitor, and water (see abstract).

Olson teaches surfactants however the surfactants are not required to be used.  In paragraph 28, Olson teaches the composition may contain a surfactant.  Thus indicating the surfactant is not a require component.

Olson teaches the inclusion of alkalinity sources.  Olson does not require the inclusion of caustic agents and teaches a variety of non-caustic alkalinity sources including carbonates (see paragraph 15).  Olson also teaches the use of silicates as a suitable alkalinity source.

In paragraph 76, Olson teaches the pH range of the composition will be between 9.5 and about 13 (see also paragraph 16).

Olson teaches the use of builders or water-conditioners (see paragraph 34) in amounts from 0.1-70% of the composition.  Olson teaches suitable conditioners including phosphonates such as the phosphonobutane (see paragraph 36) and aminocarboxylic acids such as methylglycinediacetic acid (see paragraph 37).  Olson also teaches the use of water-conditioning polymers such as polyacrylic acid (see paragraph 38).



Concerning the newly added negative limitations, although they remain unclear, the compositions of Olson require the same alkaline components as the instant claims, notably the use of silicates and metasilicates.  As Olson teaches these limitations the negative limitations would be met unless shown otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761